Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/06/2022 has been entered.

Claim Objections
Claim 1 objected to because of the following informalities:  
In line 5-6 of claim 1, “is free from Pt as a composition” should read “is free from Pt” or “is free from Pt as a component” to improve clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification fails to provide support for the entire claimed range of “Ru in an amount of 20 mol% or more.” Rather, the specification only describes that the combination of Cr and Ru may range from 30 to 60 mol% (para 0016) and provides an example alloy containing 20 at% Cr and 20 at% Ru in Table 1.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 20110284373 A1) in view of Ishibashi (US 20100149680 A1).
Regarding claim 1, Sato teaches a sputtering target containing Co, Cr, and Nb2O5 (para 0079), wherein Nb2O5 is a metal oxide component (para 0030, 0031). Additionally, Sato teaches an alloy base material (i.e. without the inorganic particle component) composition of 5 to 40 at% Cr and the remainder being Co (para 0015). Sato also teaches that the metal base material described in paragraph 0015 can contain 0.5 at% to 10 at% of Ru (para 0017) in addition to Co and Cr. This metal composition would equate to a ratio of (Cr+Ru) to Co ranging from 5.5/94.5 to 1. The addition of Nb2O5 to the metal phase would change the molar percentages of each component; however, the molar ratio of (Cr+Ru) to Co would not change. Sato teaches the molar ratio of (Cr+Ru) to Co is between 5.5/94.5 and 1 but does not explicitly teach that the ratio is 1/2 or more. However, one would have expected the use of any value within the Sato range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any (Cr+Ru) to Co ratio between 5.5/94.5 and 1, including values within the claimed range, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05 (I) for further details.
Sato teaches the target contains only Nb2O5 as the metal oxide component (para 0079). Sato fails to explicitly teach the molar content of Nb2O5 is between 5 and 7 mol%. 
However, Ishibashi, in the analogous art of forming CoCr alloys by sputtering, teaches an alloy comprising CoCr and an oxide, such as Nb2O5, wherein the oxide content is in a range from 0.5 to 6 at% (para 0071), which is equivalent to 0.5 to 6 mol% when referring to the entire oxide, and the alloy is deposited by sputtering (para 0095). Because Sato is silent to a specific Nb2O5 composition and Ishibashi teaches that such compositions were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the oxide content of Ishibashi with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). The target of Sato in view of Ishibashi is free from Pt as a component.
Sato in view of Ishibashi teaches 0.5 to 6 mol% of Nb2O5 but does not explicitly teach 5 to 7 mol%. However, one would have expected the use of any value within the Ikeda range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any values within 0.5 to 6 mol%, including values within the claimed range, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05 (I) for further details.
Regarding claim 5, the combination of Sato and Ishibashi teaches between 50% (when 40% Cr and 10% Ru) and 94.5% (when 5% Cr and 0.5% Ru) Co in the alloy phase of the target (Sato para 0015, 0017). Considering the molar content of 0.5 to 6 mol% oxide taught by Ishibashi as described in the claim 1 rejection, the overall mol% of Co would change. Specifically, the Co content would vary from 47 mol% (when there is 6 mol% Nb2O5, 40 at% Cr, and 10% Ru) to 94 mol% (when there is 0.5 mol% Nb2O5, 5% Cr, and 0.5% Ru) (see example calculation).
The combination of Sato and Ishibashi fails to explicitly teach Co in an amount from 15 mol% to 60 mol%. However, one would have expected the use of any value within the Sato range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any values within 47 mol% and 94 mol%, including values within the claimed range, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05 (I) for further details.
Example Calculation 
With 100 mol basis of alloy, 40 mol of Cr, 10 mol of Ru, 50 mol Co (mol% = at% for atomic species) and 6 mol% of Nb2O5 when the phases are combined, the number of moles of Nb2O5 added is equal to the number of moles of alloy (100) multiplied by the molar fraction of Nb2O5 (0.06) and divided by the molar fraction of alloy (0.94). Therefore, in this case there are 100*(0.06/0.94) = 6.38 moles of Nb2O5
                
                    C
                    o
                     
                    m
                    o
                    l
                    %
                    =
                    
                        
                            m
                            o
                            l
                             
                            C
                            o
                        
                        
                            T
                            o
                            t
                            a
                            l
                             
                            m
                            o
                            l
                        
                    
                    *
                    100
                    =
                    
                        
                            50
                        
                        
                            
                                
                                    100
                                    +
                                    6.38
                                
                            
                        
                    
                    *
                    100
                    =
                    47
                    %
                     
                    C
                    o
                
            

Regarding claim 6, the combination of Sato and Ishibashi teaches 5 to 40% Cr in the alloy phase of the target and 0.5 to 10% Ru in the alloy phase (Sato para 0015, 0017). Considering the molar content of 0.5 to 6 mol% oxide taught by Ishibashi, as described in the claim 1 rejection, the overall mol% of Cr and Ru would change. Specifically, the Cr and Ru content would vary between 5.17% (when 5at% Cr, 0.5at% Ru, and 6 mol% Nb2O5) and 49.75% (when 40at% Cr, 10at% Ru, and 0.5 mol% Nb2O5). Though the combination of Sato and Ishibashi fails to explicitly teach 30 to 60 mol% of Cr and Ru, one would have expected the use of any value within the Sato range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any values within 5.17 to 49.75 mol%, including values within the claimed range, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05 (I) for further details.

Claim(s) 1, 5-6, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Arakawa (US 20130206593 A1) in view of Ishibashi (US 20100149680 A1).
	Regarding claim 1, Arakawa (US 20130206593 A1) teaches a sputtering target having a composition of 20 mol% or less Cr, 0.5 to 30 mol% Ru, and the remainder Co, wherein the target may also include an inorganic material component comprising at least one oxide, which may be a Nb oxide, in a volume proportion of 20-35 vol% (para 0023, 0026-0027). This metal composition would equate to a ratio of (Cr+Ru) to Co ranging from 0.5/99.5 to 1 but does not explicitly teach that the ratio is ½ or more. However, one skilled In the art would have expected the use of any value within the Arakawa range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any (Cr+Ru) to Co ratio between 0.5/99.5 and 1, including values within the claimed range, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05 (I) for further details.
Arakawa fails to explicitly teach that the oxide is only Nb2O5 with a content of 5 to 7 mol%.
However, Ishibashi, in the analogous art of forming CoCr alloys by sputtering, teaches an alloy comprising CoCr and an oxide, such as Nb2O5, wherein the oxide content is in a range from 0.5 to 6 at% (para 0071), which is equivalent to 0.5 to 6 mol% when referring to the entire oxide, and the alloy is deposited by sputtering (para 0095). Because Arakawa is silent to a specific Nb oxide composition and Ishibashi teaches that such compositions were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use Nb2O5 with the oxide content of Ishibashi with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). The target of Arakawa in view of Ishibashi is free from Pt as a component.
Arakawa in view of Ishibashi teaches 0.5 to 6 mol% of Nb2O5 but does not explicitly teach 5 to 7 mol%. However, one would have expected the use of any value within the Ishibashi range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any values within 0.5 to 6 mol%, including values within the claimed range, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05 (I) for further details.
Alternatively, Arakawa teaches that the volume proportion of the oxide is 20 to 35 vol% (para 0027). Additionally, Ishibashi teaches Nb2O5 as an Nb oxide for sputtering targets to form magnetic recording mediums (para 0071). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use Nb2O5 as the Nb oxide of Arakawa with a volume proportion of 20 to 35 vol%. Furthermore, according to Table 1 on pg. 12 of the specification, a volume proportion of 20 to 35 vol% corresponds to a Nb2O5 content of about 3 to 6 mol%. Therefore, Arakawa in view of Ishibashi teaches 3 to 6 mol% of Nb2O5 but does not explicitly teach 5 to 7 mol%. However, one would have expected the use of any value within the Arakawa range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any values within 20 to 35 vol% (or about 3 to 6 mol%), including values within the claimed range, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05 (I) for further details.
Regarding claim 5, the combination of Arakawa and Ishibashi teaches between 50% (when 20% Cr and 30% Ru) and 99.5% (when ~0% Cr and 0.5% Ru) Co in the alloy phase of the target (Arakawa para 0023, 0026-0027). Considering the molar content of 0.5 to 6 mol% oxide taught by Ishibashi as described in the claim 1 rejection, the overall mol% of Co would change. Specifically, the Co content would vary from 47 mol% (when there is 6 mol% Nb2O5, 20 at% Cr, and 30 at% Ru) to 99 mol% (when there is 0.5 mol% Nb2O5, 0% Cr, and 0.5% Ru) (see example calculation), which lies within the claimed range of 15 to 60 mol% Co.
The combination of Arakawa and Ishibashi fails to explicitly teach Co in an amount from 15 mol% to 60 mol%. However, one would have expected the use of any value within the Arakawa range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any values within 47 mol% and 99 mol%, including values within the claimed range, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05 (I) for further details.
Example Calculation 
With 100 mol basis of alloy, 20 mol of Cr, 30 mol of Ru, 50 mol Co (mol% = at% for atomic species) and 6 mol% of Nb2O5 when the phases are combined, the number of moles of Nb2O5 added is equal to the number of moles of alloy (100) multiplied by the molar fraction of Nb2O5 (0.06) and divided by the molar fraction of alloy (0.94). Therefore, in this case there are 100*(0.06/0.94) = 6.38 moles of Nb2O5.
                
                    C
                    o
                     
                    m
                    o
                    l
                    %
                    =
                    
                        
                            m
                            o
                            l
                             
                            C
                            o
                        
                        
                            T
                            o
                            t
                            a
                            l
                             
                            m
                            o
                            l
                        
                    
                    *
                    100
                    =
                    
                        
                            50
                        
                        
                            
                                
                                    100
                                    +
                                    6.38
                                
                            
                        
                    
                    *
                    100
                    =
                    47
                    %
                     
                    C
                    o
                
            
	 
Regarding claim 6, the combination of Arakawa and Ishibashi teaches 20 at% or less Cr in the alloy phase of the target and 0.5 to 30% Ru in the alloy phase (Arakawa para 0023, 0026-0027). Considering the molar content of 0.5 to 6 mol% oxide taught by Ishibashi, as described in the claim 1 rejection, the overall mol% of Cr and Ru would change. Specifically, the Cr and Ru content would vary between 0.47% (when 0at% Cr, 0.5at% Ru, and 6 mol% Nb2O5) and 49.75% (when 20at% Cr, 30at% Ru, and 0.5 mol% Nb2O5). Though the combination of Arakawa and Ishibashi fails to explicitly teach 30 to 60 mol% of Cr and Ru, one would have expected the use of any value within the Arakawa range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any values within 0.47 to 49.75 mol%, including values within the claimed range, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05 (I) for further details.
Regarding claim 13, the combination of Arakawa and Ishibashi teaches 0.5 to 30% Ru in the alloy phase (Arakawa para 0023, 0026-0027). Considering the molar content of 0.5 to 6 mol% oxide taught by Ishibashi, as described in the claim 1 rejection, the overall mol% of Ru would change. Specifically, the Ru content would vary between 0.47% (when 0.5at% Ru and 6 mol% Nb2O5) and 29.85% (when 30at% Ru and 0.5 mol% Nb2O5). Though the combination of Arakawa and Ishibashi fails to explicitly teach 20 mol% or more Ru, one would have expected the use of any value within the Arakawa range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any values within 0.47 to 29.85 mol%, including values within the claimed range, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05 (I) for further details.

Response to Arguments
Applicant's arguments filed 9/6/2022 have been fully considered but they are not persuasive.
Ziani and Ikeda are no longer relied upon and thus applicant’s arguments regarding Ikeda are rendered moot.
Applicant argues that Ishibashi only teaches CoCrPt-Nb2O5 and therefore only teaches Nb2O5 in a composition with Pt. This argument is not persuasive because Ishibashi teaches that the oxide may be added to CoCr or CoCrPt, and the following compositions are only examples and not limiting of the scope of Ishibashi. It would have been obvious to one skilled in the art to add similar oxides, such as Nb2O5, to CoCr as those added to CoCrPt.
Arakawa (US 20130206593 A1) is cited to teach the limitations of new claim 13.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK S OTT whose telephone number is (571)272-2415. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK S OTT/Examiner, Art Unit 1794                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797